947 So. 2d 662 (2007)
Richard EVETT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-6118.
District Court of Appeal of Florida, Second District.
January 26, 2007.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and John M. Klawikofsky, Assistant Attorney General, Tampa, for Appellee.
ALTENBERND, Judge.
Richard Evett appeals the order revoking his probation and the prison sentences imposed as a result of the revocation. Mr. Evett argues and the State concedes that the written order of revocation fails to accurately recite the trial court's findings in open court. The written order of revocation lists violations of conditions two, four, and twenty-seven. The trial court orally pronounced a violation only of condition two, and not of conditions four and twenty-seven.
This error, however, was not preserved in the trial court either at the revocation hearing or by subsequent motion filed pursuant to Florida Rule of Criminal Procedure 3.800(b). The supreme court has specifically held that such an error in an order revoking probation is not a fundamental *663 error. See Thomas v. State, 763 So. 2d 316 (Fla.2000). Accordingly, we affirm the order on appeal.
Affirmed.
SALCINES and KELLY, JJ., Concur.